Hill, J.
(After stating the foregoing facts.) This case is controlled by the principle decided in Greene County v. Wright, 126 Ga. 504 (54 S. E. 951). That decision is so thoroughly reasoned out that we will not undertake to cover the same territory again. In the view we take, it is only necessary to point out wherein that decision is controlling in the instant case. In that ease the Georgia Eailroad and Banking Company, a domestic corporation whose railroad is wholly within this State and runs through the territorial limits of each of the petitioning counties and municipalities (the same counties being petitioners in that case as in this), owned in the State of Georgia fifteen thousand shares of the capital stock of the Western Eailway of Alabama, a corporation of the State of Alabama. In that case it was held: “Stock in a non-resident railroad corporation owned by a domestic *452railroad company is taxable for county and municipal purposes in that county and city -wherein the principal office of such corporation is fixed by its charter or by law. Such property is ‘located ’ property in the meaning of the law of this State providing the machinery for distributing the property of railroad companies for county and municipal taxation.” In the instant ease the Georgia Eailroad returned for taxation, among other things, $92,-728.20 as “cash on hand and amounts due from other railroads.” This money so returned, according to the agreed statement of facts, came from freight and passenger earnings, mail pay, and miscellaneous earnings on hand at certain dates, after expenditures were made in the operation of the railroad. The Georgia Eailroad is operated by the Louisville and Nashville Eailroad Company and the Atlantic Coast Line Eailroad Company as lessees. The money collected by the agents of the railroads is held in certain “depositories,” as follows: Georgia Eailroad Bank, Augusta; Fourth National Bank, Atlanta; American National Bank, Macon; Bank of Monroe and Farmers Bank, Monroe; Treasurer Georgia Eailroad, Augusta; Georgia National Bank, Athens. At the date of the tax return each of these depositories had money on deposit in the .name of the Georgia Eailroad, ranging from 3.54 per cent, to 38^.60 per cent, of the amount returned for taxation. The percentage in each bank fluctuated, according to the statement of facts. As to the matter of uncertainty where the largest portion is on any particular day, it is left entirely with the treasurer' of the Georgia Eailroad, who adjusts the situation every morning, and as the balance shrinks in the Georgia Eailroad Bank at Augusta he replenishes the fund by transferring money from other depositories. It will thus be seen that the sum returned for taxation was in the various banks and with the treasurer at Augusta, where the principal office of the railroad is.
When the money was placed on general deposit in the banks, the title to the money passed to the banks, and it ceased to be the money of the railroad, and the right of the railroad to the amount deposited became a chose in action. McGregor v. Battle, 128 Ga. 577 (58 S. E. 28, 13 L. E. A. (N. S.) 185). A chose in action is taxable at the domicile of the owner. Greene County v. Wright, supra. See City Council v. Dunbar, 50 Ga. 387, 393; Trustees v. Augusta, 90 Ga. 634, 648 (17 S. E. 61, 20 L. R. A. 151). But it *453can not be said that the money placed on general deposit in these depositories is the money of the railroad and is taxable as such in each county where deposited. Eeally what the railroad had to give in for taxation was not money at all, but the chose in action against the banks, or the right to the amount of money so deposited when called for or checked out, unless, of course (which does not appear), the money itself, by agreement, was to remain in the banks as the money of the railroad depositing it. It appears from the agreed statement of facts that disbursements of the money deposited, as a rule, were made by checks through the Georgia Eailroad Bank at Augusta, Ga., one of the depositories. This being so, the chose in action — the right of the railroad to the amount of money deposited with the banks — would be taxable, under the decision in the Greene County case, supra, at the main office of the railroad, which-is in Augusta, Eichmond county, Georgia.
It follows from what has been said that the court did not err in refusing the mandamus.

Judgment affirmed.


All the Justices concur.